Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 1 of 43




   EXHIBIT B
               Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 2 of 43
CITATION / PERSONAL SERVICE


                                                  CITATION
                                                                                      Robert C. Lane
                                                                                      Attorney for Plaintiff
                                                                                      6200 Savoy Drive, Suite 1150
                                                                                      Houston, TX 77036
                                                                                      Address


THE STATE OF TEXAS

                                                    NOTICE
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the Clerk
who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served
this citation and Plaintiff’s Original Petition, a default judgment may be taken against you.

TO: United Property & Casualty Insurance Company, by serving its registered agent, CT Corporation System,
1999 Bryan Street, Suite 900, Dallas, Texas 75201,
Defendant in the hereinafter styled and numbered cause:
YOU ARE HEREBY COMMANDED to appear before the District Court of Calhoun County, Texas, at the
Calhoun County Courthouse being located at 211 S. Ann St. in the City of Port Lavaca, Calhoun County, Texas,
by filing a written answer to the Plaintiff’s Original Petition at or before 10 o'clock A.M. of the Monday next
after the expiration of 20 days after the date of service hereof, a copy of which accompanies this citation, in
Cause Number 2019-CV-3718-DC, styled
CHRISTOPHER HUEBNER VS. UNITED PROPERTY & CASUALTY INSURANCE COMPANY
filed in said court on the 23rd day of May, 2019.
ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 23rd day of May,
2019.


                                                                        Anna Kabela, District Clerk
                                                                        Calhoun County, Texas
                                                                        211 S. Ann St. Courthouse
                 SEAL                                                   Port Lavaca, Texas 77979


                                                                      By:
                                                                                                       Deputy
              Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 3 of 43


2019-CV-3718-DC                                                                      267th District Court
CHRISTOPHER HUEBNER VS. UNITED PROPERTY & CASUALTY INSURANCE COMPANY
Address for Service: United Property & Casualty Insurance Company, by serving its registered agent, CT Corporation
System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201
                                  OFFICERS OR AUTHORIZED PERSON’S RETURN
Came to hand on the _____ day of ____________________, 2019 at _______ o’clock ___.M. and executed in Calhoun
County, Texas by delivering to each of the within named defendants in person, a true copy of this Plaintiff’s Original
Petition, with the date of delivery endorsed thereon, the following times and places, to wit:


Name                                       Date              Time           Place, Course and Distance from Courthouse


                                       |              |             |

And not executed as to the defendant(s) ___________________________________________

The diligence used in finding said defendant(s) being: _______________________________

and the cause of failure to execute this process is: __________________________________________

and the information received as to the whereabouts of said defendant(s) being: ____________

                                                                           _____________________________________,Sheriff
FEES -- Serving $__________
                                                                                                          Calhoun County, Texas

                                                                          By: _________________________________ Deputy

COMPLETE IF YOU ARE A PERSON OTHER THAT A SHERIFF, CONSTABLE, OR CLERK OF THE
COURT
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or the
clerk of the court, the return shall be signed under penalty of perjury and contain the following statement:

“My name is _______________________________ (First, Middle, Last), my date of birth is ___________, and my
address is ______________________________________________________________ (Street, City, Zip).
I DECLARE UNDER PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in _______________________ County, State of _______________________, on the _______ day of
___________________, 2019.

                                                                             _______________________________________
                                                                                      Declarant/Authorized Process Server


                                                                            _______________________________________
                                                                                      (ID # and Expiration of certification)
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 4 of 43Filed 5/23/2019 2:34 PM
                                                                                       Anna Kabela
                                                                                                     District Clerk
                                                                                            Calhoun County, Texas

                                                                                              Leticia Garcia, Deputy
                                         2019-CV-3718-DC
                               CAUSE NO. __________________

CHRISTOPHER HUEBNER,                           §                  IN THE DISTRICT COURT
                                               §
       Plaintiff,                              §
                                               §
v.                                             §               CALHOUN COUNTY, TEXAS
                                               §
UNITED PROPERTY & CASUALTY                     §
INSURANCE COMPANY,                             §                Calhoun County - 267th District Court
                                               §
       Defendant.                              §                 _____ JUDICIAL DISTRICT

                              PLAINTIFF’S ORIGINAL PETITION

       Plaintiff Christopher Huebner (hereinafter “Plaintiff”), by and through the undersigned

counsel, files this Plaintiff’s Original Petition, complaining of United Property & Casualty

Insurance Company (hereinafter “Defendant” or “UPC”), and would respectfully show this

Honorable Court the following:

                                           I.
                                     DISCOVERY PLAN

1.     Plaintiff intends discovery to be conducted under Level 3 of the Texas Rules of Civil

       Procedure, Rule 190.2.

                                             II.
                                           PARTIES

2.     Plaintiff is an Individual that owns real property in Calhoun County, Texas.

3.     Defendant United Property & Casualty Insurance Company is an insurance company

       engaging in the business of insurance in the State of Texas. This Defendant may be served

       with process by certified mail, return receipt requested, by serving its Registered Agent,

       CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136. Service

       is hereby requested.
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 5 of 43



                                           III.
                                JURISDICTION AND VENUE

4.     This Court has subject matter jurisdiction over this action because Plaintiff seeks damages

       within the jurisdictional limits of this Court and because the causes of action asserted herein

       are not subject to exclusive jurisdiction in another court.

5.     This Court has jurisdiction over Defendant UPC because this Defendant is an insurance

       company that engages in the business of insurance in Texas, and Plaintiff’s causes of action

       arise out of this defendant’s business activities in Texas.

6.     Venue is proper under Texas Civil Practice and Remedies Code § 15.001 et. seq. because

       a substantial part of the events and omissions giving rise to the claims asserted herein

       occurred in Calhoun County, Texas. Furthermore, venue is proper in Calhoun, County,

       Texas under Texas Civil Practice and Remedies Code § 15.032 because the insured

       property is located in this county.

                                           IV.
                                  FACTUAL BACKGROUND

7.     Plaintiff is the owner of a Texas Homeowner’s Insurance policy (hereinafter referred to as

       “the Policy”), which was issued by Defendant.

8.     UPC sold and issued Plaintiff the Policy insuring the Property against damages caused by

       hail, windstorm and other covered perils.

9.     During the effective policy period, Plaintiff owned real property with improvements

       located at 18 Polebenders Lane, Port Lavaca, Texas 77979, located in Calhoun County

       (hereinafter referred to as “the Property”).




                                                -2-
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 6 of 43



10.     During the effective policy period, the Property and plaintiff’s personal property sustained

        severe damages to the roof due to the direct force of wind. As a result, the inside of the

        Property sustained resulting water damage from storm created openings in the roof.

11.     Plaintiff duly notified UPC of the damage sustained and asked that UPC pay for damages

        to the Property and other damages covered by the terms of the Policy.

12.     UPC then assigned Plaintiff Claim No. 2017TX024831 (hereinafter “the Claim”).

13.     After its investigation, Defendant ultimately acknowledged coverage for damage from a

        covered loss event but grossly underpaid the loss, despite the existence of obvious and

        easily identifiable damages for which Defendant’s liability for the extension of further

        coverage was reasonably clear.

14.     As set forth below, Defendant failed to comply with the Policy, the Texas Insurance Code,

        and Texas law in handling Plaintiff’s Claim by:

        a)     Wrongfully denying Plaintiff’s Claim for full repairs to the Property even though
               the Policy provides coverage for losses such as those Plaintiff is claiming;

        b)     Underpaying some of Plaintiff’s Claim by not providing full coverage for damages
               sustained to the Property;

        c)     Improperly and inadequately scoping the damages to the Property during
               Defendant’s investigation; and

        d)     Continuing to delay in the payment of damages to the Property, including the roof
               and interior.

15.     Additionally, Defendant breached its contractual obligation to Plaintiff by continuing to

        refuse to adequately compensate Plaintiff for the damage to the Property pursuant to the

        terms of the Policy. Notably, Defendant refused to pay for the proceeds of the Policy

        despite the fact pre-suit demand for payment in an amount sufficient to cover the damage

        to the Property was made.




                                                -3-
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 7 of 43



16.     Plaintiff complied with all obligations under the Policy, and all conditions precedent to

        recovery upon the Policy are satisfied.

17.     Defendant continues to delay in the payment of the damage to the Property despite

        Plaintiff’s requests. Accordingly, Plaintiff has still not been paid in full for the damages to

        the Property.

18.     As a result of Defendant’s wrongful acts and omissions, Plaintiff was forced to retain legal

        counsel to represent Plaintiff with respect to these causes of action.


                                               V.
                                        CAUSES OF ACTION

BREACH OF CONTRACT

19.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

20.     Although Plaintiff fully cooperated with Defendant, and despite the fact that all conditions

        precedent to recovery have been performed, waived, excused, or otherwise satisfied,

        Defendant has failed and refused to pay to Plaintiff the benefits due under the

        Policy/contract of insurance in question, which was in full force and effect at the time of

        the occurrence which forms the basis of this lawsuit.

21.     Plaintiff has been required by the actions of Defendant to retain the services of undersigned

        counsel and has agreed to pay undersigned counsel reasonable attorney’s fees.

22.     Defendant’s breach proximately caused Plaintiff’s injuries and damages.


UNFAIR SETTLEMENT PRACTICES

23.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.



                                                  -4-
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 8 of 43



24.     Defendant violated TEX. INS. CODE § 541.060(a) by engaging in unfair settlement practices

        during the handling of the claim. All of Defendant’s violations are actionable pursuant to

        TEX. INS. CODE § 541.151.

25.     Defendant engaged in the following unfair settlement practices:

        a)     Pursuant to TEX. INS. CODE § 541.060(a)(1), misrepresenting to Plaintiff material
               facts or Policy provisions relating to the coverage at issue by misrepresenting the
               true scope and amount of coverage under the Policy even though it was reasonably
               clear that the damage was caused by a covered peril.

        b)     Pursuant to TEX. INS. CODE § 541.060(a)(2)(A), failing to attempt in good faith to
               effectuate a prompt, fair, and equitable settlement of the Claim, even though
               Defendant’s liability under the Policy was reasonably clear. Specifically,
               Defendant failed to make an attempt to settle the Claim fairly despite the fact that
               Defendant was aware of its liability to Plaintiff under the Policy.

        c)     Pursuant to TEX. INS. CODE § 541.060(a)(3), failing to promptly provide Plaintiff
               with a reasonable explanation of the basis in the Policy, in relation to the facts or
               applicable law, for Defendant’s denial of the claim or offer of a compromise
               settlement of the Claim. Specifically, Defendant failed to offer Plaintiff adequate
               compensation for damages to the Property without reasonable explanation as to
               why full payment was not being made.

        d)     Pursuant to TEX. INS. CODE § 541.060(a)(7), refusing to pay Plaintiff’s Claim
               without conducting a reasonable investigation with respect to the Claim.
               Defendant’s outcome-oriented investigation of the Claim resulted in an unfair
               evaluation of the damage to Plaintiff’s Property.

26.     Each of the foregoing unfair settlement practices was committed with knowledge by

        Defendant and was a producing cause of Plaintiff’s injuries and damages.

MISREPRESENTATION OF INSURANCE POLICY VIOLATIONS

27.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

28.     Additionally, Defendant made misrepresentations about Plaintiff’s insurance policy and

        claim in violation of TEX. INS. CODE § 541.061. All of Defendant’s violations are

        actionable pursuant to TEX. INS. CODE § 541.151.



                                                -5-
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 9 of 43



29.     Defendant engaged in deceptive insurance practices by making an untrue statement of

        material fact in violation of § 541.061(1). Specifically, Defendant misrepresented the true

        scope and amount of damages covered under the policy, even though its liability for the

        extension of further coverage was reasonably clear.

30.     Each of the foregoing unfair settlement practices was committed with knowledge by

        Defendant and was a producing cause of Plaintiff’s injuries and damages.

PROMPT PAYMENT OF CLAIMS VIOLATIONS

31.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

32.     Plaintiff’s Claim is a claim under the insurance Policy issued by Defendant, of which

        Plaintiff gave Defendant proper notice. As set forth more fully below, Defendant’s conduct

        constitutes a violation of the Texas Prompt Payment of Claims Statute, which is made

        actionable by TEX. INS. CODE § 542.060.

33.     Specifically, Defendant violated the Prompt Payment of Claims provisions of TEX. INS.

        CODE § 542 by delaying payment of the Claim following Defendant’s receipt of all items,

        statements, and forms reasonably requested and required, longer than the amount of time

        provided by TEX. INS. CODE § 542.058. Specifically, Defendant delayed full payment of

        the Claim and, to date, Plaintiff has still not received full payment on this Claim.


BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING/BAD FAITH

34.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

35.     Since Plaintiff initially presented the Claim to Defendant, the liability of Defendant to pay

        the full claim in accordance with the terms of the Policy was reasonably clear. The damage



                                                -6-
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 10 of 43



        to Plaintiff’s home was not apparent until after the loss made the basis of Plaintiff’s

        insurance claim.    It is no coincidence that there was no apparent storm damage prior to

        the loss, and significant damage just after. The wind damage to the property was at all

        times reasonably clear during Defendant’s claim investigation, such that any adjuster or

        insurance carrier acting in good faith would know or should have known to acknowledge

        and accept coverage for the full scope of such damages. Instead, Defendant purposely

        failed to acknowledge and accept full coverage for reasonably clear wind damage.

        Alternatively, Defendant was grossly negligent in failing to acknowledge and accept full

        coverage for the reasonably clear wind damage to Plaintiff’s dwelling and personal

        property.

36.     As a result of Defendant’s outcome-oriented investigation, Defendant continues to refuse

        to pay Plaintiff in full for the Claim.

37.     Defendant denied coverage and delayed payment for the full amount of Plaintiff’s claim

        when it had no reasonable basis for doing so. Defendant knew or should have known by

        the exercise of reasonable diligence that its liability was reasonably clear, and its failure,

        as set forth above, to adequately and reasonably investigate and evaluate Plaintiff’s Claim,

        constitutes a breach of the duty of good faith and fair dealing.

                                              VI.
                                           KNOWLEDGE

38.     Plaintiff incorporates by reference all facts and circumstances set forth under the foregoing

        paragraphs.

39.     Each of the acts as set forth in each of the afore-mentioned causes of action, together and

        singularly, were done “knowingly” as that term is used in the Texas Insurance Code and

        were a producing cause of Plaintiff’s damages described herein.



                                                  -7-
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 11 of 43



                                               VII.
                                             DAMAGES

40.     Plaintiff would show that all of the aforementioned acts, taken together or independently,

        establish the producing causes of the damages sustained by Plaintiff.

41.     Plaintiff’s damages have yet to be fully addressed or repaired since the incident, causing

        further damage to the Property and causing undue burden to Plaintiff. Upon trial of this

        case, it will be shown that these damages are a direct result of Defendant’s improper

        handling of the Claim in violation of the laws set forth above.

42.     For the breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is

        the amount of the Claim, together with attorneys’ fees.

43.     As a result of the noncompliance with the Texas Insurance Code Unfair Settlement

        Practices provisions, Plaintiff is entitled to actual damages, which includes the loss of the

        contractual benefits that should have been paid pursuant to the Policy, mental anguish,

        court costs, and attorneys’ fees. For Defendants’ knowing conduct in violating these laws,

        Plaintiff respectfully requests treble damages pursuant to TEX. INS. CODE § 541.152.

44.     Pursuant to TEX. INS. CODE § 542.060, as a result of the noncompliance with the Texas

        Insurance Code Prompt Payment of Claims provisions, Plaintiff is entitled to the entire

        amount of the Claim, eighteen (18) percent interest per annum on the amount of the Claim

        and reasonable and necessary attorneys’ fees.

45.     For the breach of the common-law duty of good faith and fair dealing, Plaintiff is entitled

        to compensatory damages, including all forms of loss resulting from Defendant’s breach,

        exemplary damages, and damages for emotional distress.

46.     As a result of the necessity in engaging the services of an attorney to prosecute this claim,

        Plaintiff is entitled to recover a sum for the reasonable and necessary services of Plaintiff’s



                                                 -8-
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 12 of 43



        attorneys in the preparation and trial of this action, including any appeals to the Court of

        Appeals and/or the Supreme Court of Texas.

47.     Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is seeking only

        monetary relief of $100,000.00 or more, including damages of any kind, penalties, costs,

        expenses, pre-judgment interest, and attorney fees.


                                             VIII.
                                         JURY DEMAND

48.     Plaintiff hereby requests that all causes of action alleged herein be tried before a jury, and

        hereby tenders the appropriate jury fee.


                                             IX.
                                      WRITTEN DISCOVERY

49.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose

        the information or material described in Rule 194.2.

50.     Attached to this petition are Plaintiff’s Requests for Production and Plaintiff’s

        Interrogatories.

                                               X.
                                             PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that upon trial hereof,

final judgment be rendered for Plaintiff as follows:

         1)    Judgment against Defendant for actual damages, including mental anguish, in an
               amount to be determined by the jury;

         2)    Statutory penalties;

         3)    Treble damages;

         4)    Exemplary and punitive damages;




                                                -9-
Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 13 of 43



   5)   Prejudgment interest as provided by law;

   6)   Post-judgment interest as provided by law;

   7)   Attorneys’ fees;

   8)   Costs of this suit; and

   9)   Such other and further relief to which Plaintiff may be justly entitled.



                                       Respectfully submitted,

                                       THE LANE LAW FIRM, PLLC

                                       By: /s/ Robert C. Lane
                                       Robert C. Lane
                                       State Bar No. 24046263
                                       Jack Kitchen
                                       State Bar No. 24084320
                                       6200 Savoy Drive, Suite 1150
                                       Houston, Texas 77036
                                       Email: Notifications@lanelaw.com
                                       (713) 595-8200 – Telephone
                                       (713) 595-8201 – Fax


                                       THE LEON LAW FIRM, PC

                                       By: /s/ Carlos A. Leon
                                       Carlos A. Leon
                                       State Bar No. 00794157
                                       Comerica Bank Building
                                       One Sugar Creek Center Blvd., Ste. 980
                                       Sugar Land, Texas 77478
                                       Email: cleon@theleonlawfirm.com
                                       Phone 281-980-4529
                                       Fax 281-980-4530
                                       ATTORNEYS FOR PLAINTIFF




                                        - 10 -
                                                                            Filed 5/23/2019 2:34 PM
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 14 of 43           Anna Kabela
                                                                                                     District Clerk
                                                                                            Calhoun County, Texas

                                                                                              Leticia Garcia, Deputy
                                        2019-CV-3718-DC
                              CAUSE NO. __________________

CHRISTOPHER HUEBNER,                           §                  IN THE DISTRICT COURT
                                               §
        Plaintiff,                             §
                                               §
v.                                             §               CALHOUN COUNTY, TEXAS
                                               §
UNITED PROPERTY & CASUALTY                     §
INSURANCE COMPANY,                             §                 Calhoun County - 267th District Court
                                               §
        Defendant.                             §                 _____ JUDICIAL DISTRICT

            PLAINTIFF’S REQUESTS FOR PRODUCTION OF DEFENDANT
             UNITED PROPERTY & CASUALTY INSURANCE COMPANY

TO:     Defendant, United Property & Casualty Insurance Company, by and through its registered
        agent for service of record, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,
        Texas 75201-3136.

        Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Plaintiff requests that

Defendant take notice that you are required to serve your responses to Plaintiff’s Requests for

Production within fifty-one (51) days after the service of this notice. Your answers must be in

writing and provided under oath. Please note that you have a duty to supplement your answers

should you later learn that an answer you have given was incorrect when given, or that an answer,

while correct when given, is no longer true.

                                                    Respectfully submitted,
                                                    THE LANE LAW FIRM, P.L.L.C.

                                                    By: /s/ Robert C. Lane
                                                    Robert “Chip” C. Lane
                                                    State Bar No. 24046263
                                                    Chip.lane@lanelaw.com
                                                    Jack D. Kitchen
                                                    State Bar No. 24084320
                                                    Jack.kitchen@lanelaw.com
                                                    6200 Savoy Drive, Suite 1150
                                                    Houston, Texas 77036-3300
                                                    (713) 595-8200 – Telephone
                                                    (713) 595-8201 – Facsimile
                                                1
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 15 of 43



                                                     ATTORNEYS FOR PLAINTIFF



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing discovery was filed with Plaintiff’s Original Petition
for service to the following:

CT Corporation System
1999 Bryan Street, Suite 900
Dallas, Texas 75201-3136
REGISTERED AGENT FOR,
UNITED PROPERTY & CASUALTY
INSURANCE COMPANY
                                                             /s/ Robert C. Lane
                                                             Robert C. Lane




                                                 2
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 16 of 43



A.     Instructions and Definitions

       1.      Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document’s number.

        2.     Log. For each document or other requested information that you assert is privileged
or is not discoverable, identify that document or other requested information. State the specific
grounds for the claim of privilege or other ground for exclusion. Also, for each document you
claim is not discoverable, state the date of the document, the name, job title and address of the
person who prepared it; the name, job title and address of the person now in possession of the
document; a general description of the subject matter of the document; and the present location
and the custodian of the document.

       3.       Lost/Destroyed Documents. For a document that no longer exists or that cannot be
located, identify the document, state how and when it passed out of existence, or when it could no
longer be located and the reasons for the disappearance. Also, identify each person having
knowledge about the disposition or loss of the document, and identify any other document
evidencing the lost document’s existence or any facts about the lost document.

        4.     Document Format. Pursuant to Rule 196.4 of the Texas Rules of Civil Procedure,
you are requested to produce any responsive documents that are in electronic or magnetic form. If
reasonably available, the data should be produced in printed form. Otherwise, such data should
be produced in the form in which it is maintained or stored together with a description of the
necessary electronic or magnetic retrieval methods and the means to so retrieve (if such methods
are otherwise unavailable to Plaintiff).

       5.      “All” shall mean “any,” and vice versa.

       6.      “And” and “or” shall be construed either disjunctively or conjunctively whenever
appropriate in order to bring within the scope of the Requests any information or documents which
might otherwise be considered beyond its scope.

       7.      “Communications” shall mean any transmission of information, the information
transmitted, and any process by which information is transmitted, and shall include written
communications and oral communications.

       8.      “Relating to,” “concerning,” “pertaining to,” “regarding,” “reflecting,” “in
connection with” (or any form thereof) shall mean constituting, comprising, respecting,
supporting, contradicting, stating, describing, recording, noting, embodying, containing,
mentioning, studying, analyzing, discussing, evaluating, or relevant to.

       9.     “Describe” or “state” shall mean to represent, delineate, and give an account of in
words any and all information allowed to the fullest extent of the law.



                                                3
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 17 of 43



        11.      “Document” or “documents” shall mean all documents and tangible things as
defined by Rule 192.3(b) of the Texas Rules of Civil Procedure, including, but not limited to, all
written, reported, recorded, printed or typed or graphic matter, and tangible things, however
produced or reproduced, now or at any time in the possession, custody or control of you, including
but not limited to all papers, books, accounts, drawings, graphs, charts, photographs, electronic or
videotape recordings, data, data compilations, electronic data, magnetic data, files (see next
definition), letters, correspondence, telegrams, telexes, electronic mail, cables, telephone records,
logs and notations, intra summaries, messages, audio tapes, digital recordings, computer discs or
tapes, computer programs and software, film, invoices, purchase orders, ledgers, journals and other
formal and informal books of record and account, calendars, minutes, bulletins, instructions, work
assignments, reports, memoranda, notes, notebooks, speeches, brochures, overhead slides, drafts,
data announcements, public and governmental filings, opinions, worksheets, statistics, contracts,
agreements, press releases, public statements and/or announcements, parts lists, Bill of Material
(BOMs), production plans or forecasts, inventory lists (including work in progress and finished
goods), parts orders and forecasts, intra-corporate drafts of the foregoing items and copies or
reproductions of the foregoing upon which notations in writing have been made which do not
appear on the original, and shall be deemed to include all tangible items not otherwise referred to
above.

         12.     “Files” shall mean and refer to any compilation or “documents” in a folder, box,
binder, file, or other device for the purpose of storing, organizing, or otherwise, and all “files” shall
be identified as to source and location in connection with the production of “documents” and/or
“files.”

       13.     As used herein, the term “person” includes any individual, partnership, company,
proprietorship, association, corporation, joint venture, firm, trust, business, or any other legal entity
whether public or private.

       14.     All entities named or referred to herein shall be deemed to include their parent
companies, subsidiaries, affiliates and any of the directors, officers, employees, agents and
representatives thereof, including attorneys and investment bankers.

         15.     “Defendant”, “you”, and “yours” shall mean United Property & Casualty Insurance
Company, as applicable, each of its subsidiaries, divisions, affiliates, partners, or parents, and any
of its officers, directors, employees, agents, representatives, or other persons or entities acting on
its behalf or under its direction or control.


        16.    The term “Plaintiff” as used herein, shall refer to Christopher Huebner, plaintiff
named in the above-referenced lawsuit, as well as his agents and representatives, or other persons
acting on his behalf or under their direction or control.

       17.   The term “Property” as used herein shall refer to 18 Polebenders Lane, Port Lavaca,
Texas 77979.



                                                   4
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 18 of 43



       18.     The term “Record(s)” means all documents and writings of any kind, and all
communications (as defined above) which are stored or retrievable or recorded in any manner,
including originals and all non-identical copies whether different from the originals by notation
made on such copies or otherwise, all drafts, alterations, modifications, changes and amendments,
graphic or any electronic or mechanical records or representation of any kind.

       19.     The “Event” as used herein shall refer to the loss made the basis of Plaintiff’s
insurance claim bearing Claim No. 2017TX024831.

       20.     “Date of Loss” shall refer to the day the Event occurred.

       21.     “The Claim” means the insurance claim made the basis of the breach of contract
claim against Defendant in this lawsuit.


B.     REQUEST FOR PRODUCTION OF DOCUMENTS, ITEMS AND THINGS

REQUEST NO. 1: The claim files from the home, regional or local offices, and third party
adjusters/adjusting firms regarding the claim that is the subject of this matter, including copies of
the file jackets, “field” files and notes, and drafts of documents contained in the file. If none, state
“none.”

RESPONSE:

REQUEST NO. 2: The underwriting files referring or relating in any way to the policy at issue
in this action, including the file folders in which the underwriting documents are kept and drafts
of all documents in the file. If none, state “none.”

RESPONSE:

REQUEST NO. 3:         A certified copy of the insurance policy pertaining to the claims involved in
this suit.

RESPONSE:

REQUEST NO. 4: The electronic diary, including the electronic and paper notes made by
Defendant’s claims personnel, contractors, and third party adjuster/adjusting firms relating to the
Plaintiff’s claims.

RESPONSE:

REQUEST NO. 5: Your current written procedures or policies (including document(s)
maintained in electronic form) that pertain to the handling of homeowner’s insurance claims in
Texas.


                                                  -5-
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 19 of 43



RESPONSE:

REQUEST NO. 6: Your current written procedures or policies (including documents
maintained in electronic form) that pertain to the handling of complaints made by policyholders in
Texas.

RESPONSE:

REQUEST NO. 7: The adjusting reports, estimates and appraisals prepared concerning
Plaintiff’s underlying claim.

RESPONSE:

REQUEST NO. 8: True and complete copies of all billings on the file from the independent
adjusters, including the time sheets or documentation used to justify the billings.

RESPONSE:

REQUEST NO. 9: Any and all reports, documents or correspondence containing the names and
locations of all adjusters who have worked on this file to the present.

RESPONSE:

REQUEST NO. 10: Any and all reports, documents or correspondence reflecting the history of
payment and reserves on this file.

RESPONSE:

REQUEST NO. 11: Any roofing repair reports prepared concerning the Property.

RESPONSE:

REQUEST NO. 12: The field notes, measurements and file maintained by the adjuster(s) and/or
engineers who physically inspected the subject property.

RESPONSE:

REQUEST NO. 13: All emails, instant messages and internal correspondence regarding the
investigation, adjusting, payment and/or handling of the claim(s) made the basis of this suit.

RESPONSE:

REQUEST NO. 14: Any videotapes, photographs or recordings of Plaintiff or Plaintiff’s home,
taken within the last five years, regardless of whether you intend to offer these items into evidence
at trial.

                                                -6-
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 20 of 43



RESPONSE:

REQUEST NO. 15: For the last two years, Defendant’s internal newsletters, bulletins,
publications and memoranda relating to policies and procedures for handling homeowner’s
insurance claims, including but not limited to, memoranda issued to claims adjusters.

RESPONSE:

REQUEST NO. 16: The price guidelines that pertain to Plaintiff’s claim. In the event you utilize
published guidelines or “off the shelf” software, without modification, as your price guidelines,
you may respond by simply identifying by name, version, and/or edition the published guidelines
you use.

RESPONSE:

REQUEST NO. 17: Plaintiff’s file from the office of their insurance agent.

RESPONSE:

REQUEST NO. 18: For the past two years, the documents, manuals, and training materials,
including audio and/or video tapes used in training, overseeing, or supervising your personnel
employed in adjusting property claims in Texas.

RESPONSE:

REQUEST NO. 19: “Pay Sheet,” “Payment Log,” or list of payments made on Plaintiff’s claim.
This includes all indemnity, claim expenses and third party payments.

RESPONSE:

REQUEST NO. 20: True and complete copies of all billing records from any and all independent
adjusters regarding the claim(s) made the basis of this suit.

RESPONSE:

REQUEST NO. 21: For the past five years, the portions of the personnel file of the adjuster(s)
involved in handling Plaintiff’s claim that pertain to disciplinary actions associated with claims
handling and performance under a bonus or incentive plan.

RESPONSE:

REQUEST NO. 22: The managerial bonus or incentive plan for the manager(s) assigned to or
responsible for Plaintiff’s claim.

RESPONSE:

                                               -7-
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 21 of 43



REQUEST NO. 23: The bonus or incentive plan for the adjuster(s) assigned to Plaintiff’s claim.

RESPONSE:

REQUEST NO. 24: For the past two years, the documents reflecting your criteria and procedure
for the selection and retention of independent adjusters and engineers handling property damage
claims in Texas.

RESPONSE:

REQUEST NO. 25: If a third-party engineer evaluated the subject property, provide the
documents that show the number of other matters in which the same engineers were retained by
you to evaluate other properties over the past five years.

RESPONSE:

REQUEST NO. 26: The Complaint Log required to be kept by you for claims handling
complaints in Texas filed over the past three years.

RESPONSE:

REQUEST NO. 27: For the past two years, your approved or preferred vendor list for engineers,
third party adjusters/adjusting companies, roofers and contractors, for property damage claims in
Texas.

RESPONSE:

REQUEST NO. 28: If you used the services of a third party adjusting company, the contract
between the Defendant insurer and the third party adjusting company.

RESPONSE:

REQUEST NO. 29: The correspondence between the Defendant insurer and the third-party
adjuster/adjusting firms, engineers and other estimators who worked on the Claim that pertain to
the claims at issue in this suit.

RESPONSE:

REQUEST NO. 30: The name and license number for all adjusters seen in this case.

RESPONSE:

REQUEST NO. 31: Copies of all job descriptions of employees that adjusted or in any way
supervise the handling of Plaintiff’s claim(s).



                                               -8-
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 22 of 43



RESPONSE:

REQUEST NO. 32: Any and all reports, documents or correspondence reflecting the reserves
and payment history for indemnity, expenses and vendors on this file including but not limited to
dates, changes and requests made by the adjusters.

RESPONSE:

REQUEST NO. 33: The assigned adjuster’s damage estimates, photos, and scope of damage.

RESPONSE:

REQUEST NO. 34: Special Investigations Unit file if one exists.

RESPONSE:

REQUEST NO. 35: All documents between insured and his agent and between insured and
claims department related to Plaintiff’s claim.

RESPONSE:

REQUEST NO. 36: All memos between adjuster, supervisor and management pertaining to
Plaintiff’s claim.

RESPONSE:


REQUEST NO. 37: Documents and training materials regarding the estimating program that is
used by Defendants in estimating and scoping of damages for insurance claims in Texas. This also
includes any pricing guidelines and program updates.

RESPONSE:

REQUEST NO. 38: Any and all records and/or documents explaining criteria utilized to qualify
vendors for the “approved vendors list.”

RESPONSE:

REQUEST NO. 39: Any and all records and/or documents reflecting the criteria utilized to
qualify vendors, including contractors, roofing companies, and adjusting companies, for the
“approved vendors list.”

RESPONSE:

REQUEST NO. 40: Any and all organizational charts or diagrams for each department, unit, or

                                               -9-
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 23 of 43



section of Defendant to which Plaintiff’s claim(s) was assigned. This request is limited to the last
five years.

RESPONSE:

REQUEST NO. 41: Any and all indemnity agreements between Defendant and any other person,
firm or corporation against which a claim of indemnification might be brought because of the facts
of this lawsuit.

RESPONSE:

REQUEST NO. 42: Any and all materials, handouts, manuals, outlines, articles and/or
documents issued by Defendant to claims representative and/or adjusters, or received by claims
representatives and/or adjusters, or relied upon by claims representatives and/or adjusters,
pertaining to the adjusting and/or handling of property damage claims in Texas. This request is
limited to any of the above issued in the last two (2) years.

RESPONSE:

REQUEST NO. 43: Any and all materials, documents, files and/or reports containing list(s) of
adjusting companies, independent adjusters, contractors and roofing companies that have been
approved and/or recommended for performance of services for Defendant in Texas, specifically
related to homeowner insurance claims.

RESPONSE:

REQUEST NO. 44: Any and all reference materials, handouts, manuals, outlines, articles and/or
documents that have been distributed by and/or disbursed to Defendant regarding the price
estimates of contractors and changes of those estimates within different geographical areas of the
State of Texas. This request is limited to the last two (2) years.

RESPONSE:

REQUEST NO. 45: For the last year, all emails between Defendant’s adjusters, agents,
supervisors, officers and/or executives regarding changes in the educational programs relating to
the handling of residential homeowner’s insurance claims.

RESPONSE:

REQUEST NO. 46: For the past five (5) years, any and all lawsuits related to claims handling
involving the adjuster(s) or personnel assigned to Plaintiff’s claim. This can be in the form of a list
detailing the information above with the style of the lawsuit, court, county, causes of action made
the basis of the lawsuit, the type of insurance claim made the basis of the lawsuit, the year the
lawsuit was filed and whether the lawsuit is still pending or not.


                                                 -10-
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 24 of 43



RESPONSE:

REQUEST NO. 47: Any and all correspondence and lawsuits concerning the issues of honesty,
conflict of interest, criminal actions, past criminal record, criminal conduct, fraud investigation
and/or inappropriate behavior of any person associated with the handling of the claim made the
basis of this suit, including staff and vendors.

RESPONSE:

REQUEST NO. 48: For the past year, any and all answers and affidavits made by Defendants
and its counsel in previous discovery requests for training procedures or training manuals for the
handling of property damage claims.

RESPONSE:

REQUEST NO. 49: If you dispute that the cause of the loss was related solely to the Event,
produce the engineering reports in your possession regarding damage to property within a one-
mile radius of the insured property caused by the Event.

RESPONSE:

REQUEST NO. 50: Any documents or correspondence regarding investigations into Defendant’s
homeowner’s insurance claims handling performed by the Texas Department of Insurance or any
other regulatory body, including the government, within the past 2 years.

RESPONSE:

REQUEST NO. 51: Please provide any documentation of financial information which may be
necessary to determine whether Defendant is a wholly owned subsidiary of another entity.

RESPONSE:

REQUEST NO. 52: All communications and documents, including electronic, between
Defendant’s business departments, including all persons part of the Defendant Company,
regarding Plaintiff’s claim.

RESPONSE:

REQUEST NO. 53: All reports and other documents from governmental agencies or offices
regarding Plaintiff’s property or containing officially kept information regarding Plaintiff’s
property.

RESPONSE:

REQUEST NO. 54: Any and all claims files Defendant has reviewed and/or obtained regarding

                                               -11-
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 25 of 43



Plaintiff’s property.

RESPONSE:

REQUEST NO. 55: Any and all activity logs relating to Plaintiff’s insurance claim made the
basis of this suit.

RESPONSE:

REQUEST NO. 56: All physical and/or tangible items and/or potentially usable evidence
obtained by or on behalf of Defendant from the scene of the occurrence made the basis of this suit.

RESPONSE:

REQUEST NO. 57: Any and all documents, including correspondence and checks, exchanged
between Defendant and any and all vendors concerning Plaintiff’s claim(s).

RESPONSE:

REQUEST NO. 58: Any and all documents relating to the assignment of Plaintiff’s claim(s) to
an independent adjusting company and/or independent adjuster.

RESPONSE:

REQUEST NO. 59: Any and all documents, including contracts, rules, guidelines and/or
instructions exchanged between Defendant, Plaintiff, and any other entities with whom Defendant
worked or communicated regarding Plaintiff’s property. This includes documents exchanged with
independent adjusting companies and/or independent adjusters assigned to Plaintiff’s claim.

RESPONSE:

REQUEST NO. 60: The information regarding weather conditions on which you relied in
making decisions on Plaintiff’s claim(s).

RESPONSE:




                                               -12-
                                                                            Filed 5/23/2019 2:34 PM
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 26 of 43           Anna Kabela
                                                                                                         District Clerk
                                                                                                Calhoun County, Texas

                                                                                                  Leticia Garcia, Deputy
                                         2019-CV-3718-DC
                               CAUSE NO. __________________

CHRISTOPHER HUEBNER,                               §              IN THE DISTRICT COURT
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §              CALHOUN COUNTY, TEXAS
                                                   §
UNITED PROPERTY & CASUALTY                         §
INSURANCE COMPANY,                                 §              Calhoun County - 267th District Court
                                                   §
        Defendant.                                 §               _____ JUDICIAL DISTRICT

                 PLAINTIFF’S INTERROGATORIES TO DEFENDANT
              UNITED PROPERTY & CASUALTY INSURANCE COMPANY

TO:     Defendant, United Property & Casualty Insurance Company, by and through its registered
        agent for service of record, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,
        Texas 75201-3136.

        Plaintiff, Christopher Huebner, requests that Defendant take notice that you are required,

pursuant to Rule 197 of the Texas Rules of Civil Procedure, to serve on the undersigned, within

fifty-one (51) days after the service of this notice, your answers to the interrogatories that are set

forth below. Your answers must be in writing and provided under oath. Please note that you

have a duty to supplement your answers to these interrogatories should you later learn that an

answer you have given was incorrect when given, or that an answer, while correct when given, is

no longer true.

                                                       Respectfully submitted,
                                                       THE LANE LAW FIRM, PLLC

                                                       By: /s/ Robert C. Lane
                                                       Robert “Chip” C. Lane
                                                       State Bar No. 24046263
                                                       Chip.lane@lanelaw.com
                                                       Jack D. Kitchen
                                                       State Bar No. 24084320


                                                  1
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 27 of 43



                                                     Jack.kitchen@lanelaw.com
                                                     6200 Savoy Drive, Suite 1150
                                                     Houston, Texas 77036-3300
                                                     (713) 595-8200 – Telephone
                                                     (713) 595-8201 – Facsimile
                                                     ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing discovery was filed with Plaintiff’s Original Petition
for service to the following:

CT Corporation System
1999 Bryan Street, Suite 900
Dallas, Texas 75201-3136
REGISTERED AGENT FOR,
UNITED PROPERTY & CASUALTY
INSURANCE COMPANY
                                                             /s/ Robert C. Lane
                                                             Robert C. Lane




                                                 2
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 28 of 43



                                         I.
                           DEFINITIONS AND INSTRUCTIONS

A.     The terms “Defendant,” “you,” and “yours,” as used herein shall refer to the defendant
       United Property & Casualty Insurance Company in this action.

B.     The term “Property” shall refer to the property located at 18 Polebenders Lane, Port
       Lavaca, Texas 77979.

C.     The term “Plaintiffs” as used herein shall refer to Christopher Huebner and all of his agents
       or attorneys purporting to act on his behalf, whether authorized to do so or not.

D.     The term “person” as used herein shall mean the plural as well as the singular, including
       but not limited to the following: natural persons, corporations, firms, associations,
       partnerships, joint ventures, or other form of legal business entity, and governmental
       agencies, departments, units or any subdivision thereof.

E.     “The Policy” means the insurance policy that is the basis of claims made against Defendant
       in this lawsuit.

F.     The “Event” as used herein shall to the loss event made the basis of the Claim.

G.     “Date of Loss” shall refer to the day the Event occurred.

H.     “Insured Location” means the real property at the location described in the Policy
       declarations.

I.     “Dwelling” means the dwelling located at the Insured Location at the time of the date of
       loss.

J.     “Other Structures” means any structures located at the Insured Location during the date of
       loss that are set apart from the Dwelling by a clear space, including those connected only
       by a fence, utility line, or similar connection.

K.     “Other Damages” means debris removal, temporary repairs, tree and shrub removal,
       personal property removal and storage, loss of use and additional living expenses.

L.     “Personal Property” means any or all of the personal property and business personal
       property that is the subject of the claims made against Defendant in this lawsuit.

M.     “Your Counsel” means the attorney or attorneys who are representing or have represented
       you either with regard to the claim or in this lawsuit.

N.     “The Claim” means the insurance claim made the basis of the breach of contract claim

                                                3
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 29 of 43



       against Defendant in this lawsuit.

O.     “Written Communication” means the conveyance of information by a writing, whether by
       letters, emails, memoranda, handwritten notes and/or faxes.

P.     “Witness Statement” means the statement of any person with knowledge of relevant facts,
       regardless of when the statement was made, and is a (1) written statement signed or
       otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
       mechanical, electrical, or other type of recording of a witness’s oral statement, or any
       substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
       192.3(h).

Q.     “Date” means the exact date, month and year, if ascertainable, or if not, the best available
       approximation.

R.     The term “document” is used herein in the broadest possible sense, and includes but is not
       limited to the originals and all copies of the following: contracts, agreements, checks,
       drafts, appraisals, affidavits, notices, memoranda, letters, correspondence of any and all
       types, intercorporate communications, reports, bulletins, instructions, sketches, notebooks,
       diaries, telephone logs, agenda, minutes, schedules, plans, drawing specifications, charts,
       tables, books, pamphlets, circulars, photographs, films, videotapes, videodiscs, prints,
       audio tapes, audio disks and all other forms of sound recordings, computer databases,
       computer disks or tapes, archival copies of computer disks or tapes, computer software,
       financial records including all ledgers, worksheets, budgets, projections, estimates, or
       opinions, as well as all writings of any nature whatsoever, including all copies and
       electrical, photostatic, or mechanical reproductions of all of the foregoing items, and
       including each copy or reproduction that contains any notation or amendment, or otherwise
       differs in any respect from the original.

S.     The term “communication” shall mean any contact between two or more persons and shall
       include, but not be limited to, any written, recorded, graphic or oral statement, testimony,
       meeting, question, complaint, command, supposition, or conjecture, however produced or
       reproduced, and whether or not made under oath, which is made, distributed, or circulated
       between or among persons, or data storage or processing units, and any and all documents
       containing, consisting of, or relating to, a communication.

T.     To “identify” a document shall include a statement of the following:

       1.     the title, heading, or caption, if any, of such document;

       2.     the identifying number(s), letter(s), or combination thereof, if any; and the
              significance or meaning of such number(s), letter(s), or combination thereof, if
              necessary to an understanding of the document or evaluation of any claim of


                                                4
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 30 of 43



              protection from discovery;

       3.     the date appearing on such document; and if no date appears thereon, the answer
              shall give the approximate date on which the document was prepared;

       4.     the number of pages and the general nature or description of such document (i.e.,
              whether it is a letter, memorandum, minutes of a meeting, etc.) with sufficient
              particularity so that such document can be precisely identified;

       5.     the name and capacity of the person who signed such document or over whose name
              such document was issued; and if it was not signed, the answer shall so state and
              shall give the name of the person who prepared it;

       6.     the names and capacities of all persons to whom such document of any copy was
              addressed, sent, or delivered;

       7.     the physical location of the document and the name of its custodian;

       8.     whether it will be voluntarily made available to plaintiff for inspection and copying;
              and if not, the reasons why not.

U.     To “identify” a person shall include a statement of the following, where applicable:

       1.     the full name of the person, if known; (if not known, the answer shall so state);

       2.     the person’s employer, job title (if known), address, and telephone number at the
              time of the event, transaction, or occurrence to which the interrogatory relates;

       3.     if different from the information above, the person’s last known employer, job title,
              address, and telephone number; (If not known, the answer shall so state); and

       4.     the person’s present residential address and telephone numbers, if known.

V.     To “identify” a communication means to state:

       1.     the name of each person who participated in the communication and the name of
              each person who was present at the time it was made;

       2.     by whom each person was employed and who each person represented or purported
              to represent in making such communication;

       3.     the substance of the communication;

       4.     the date and place of such communication;

                                                5
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 31 of 43




       5.      the nature and substance of each document recording or pertaining to such
               communication with sufficient particularity to enable it to be identified;

       6.      the physical location of each such document and the name of its custodian; and

       7.      whether it will be voluntarily made available to plaintiff for inspection and copying;
               and if not, the reasons why not.

                                           II.
                                  GENERAL INSTRUCTIONS

1.     In answering these interrogatories, please furnish all information that is known or available
       regardless of whether this information is possessed directly by you, or by your agents,
       employees, representative, attorneys, or investigators.

2.     If any of these interrogatories cannot be answered in full, please answer to the extent
       possible, specifying the reasons for the inability to answer the remainder and stating
       whatever information, knowledge, or belief you have concerning the unanswered portion.

3.     Documents produced in response hereto shall be organized and labeled to correspond to
       the categories in the request or produced as they are kept in the usual course of business.

4.     If privilege of work product protection is claimed as a ground for withholding production
       of one or more documents, in whole or in part, the response hereto shall identify the date
       of the document, its author, its subject matter, its length, its attachments, if any, its present
       custodian, and all recipients thereof, whether indicated on the document or otherwise, and
       shall describe the factual basis for the claim of privilege or work product protection in
       sufficient detail so as to permit the court to adjudicate the validity of the claim.

5.     In the event that a document called for by these requests has been destroyed, the response
       hereto shall identify the preparer of the document, its addressor (if different), addressee,
       each recipient thereof, each person to who distributed or shown, date prepared, date
       transmitted (if different), date received, a description of its contents and subject matter, the
       date of its destruction, the manner of its destruction, the name, title and address of person
       authorizing its destruction, the reason(s) for its destruction, the name, the title and address
       of the person destroying the document and a description of efforts to locate the document
       and copies of it.

6.     Each paragraph herein shall be construed independently and not with reference to any other
       paragraph for the purpose of limitation.




                                                  6
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 32 of 43



                                    INTERROGATORIES

INTERROGATORY NO. 1:                   Identify each person participating in the preparation of
answers to these interrogatories, supplying information used in such preparation, or contacted by
you to answer or offer any input into answering these interrogatories. As to each person so
identified, indicate the interrogatories with respect to which the person was involved. Further,
state your relationship to each such person.

ANSWER:

INTERROGATORY NO. 2:                 Identify the persons involved in the investigation and
handling of Plaintiff’s claim for insurance benefits, and include a brief description of the
involvement of each person identified, their employer, and the date(s) of such involvement.

ANSWER:

INTERROGATORY NO. 3:                 With regard to any conversation, communication or meeting
between you and Plaintiff regarding the subject of the litigation:

       a. state the date of the conversation, communication or meeting;

       b. identify all persons present at or privy to the conversation, communication or meeting
          and all persons with knowledge of the matters discussed at the meeting;

       c. state in detail what was discussed during the conversation, communication or meeting;
          and

       d. identify all documents relating, incident to or resulting from the conversation,
          communication or meeting.

ANSWER:

INTERROGATORY NO. 4:                 State whether you contend that Plaintiff did not provide you
with requested information that was required for you to properly evaluate Plaintiff’s claim. If so,
state what information was requested and not provided, and the dates of the requests.

ANSWER:

INTERROGATORY NO. 5:                  State the following concerning notice of claim and timing of
payment:

       a. The date and manner in which you received notice of the claim;
       b. The date and manner in which you acknowledged receipt of the claim;
       c. The date and manner in which you commenced investigation of the claim;

                                                7
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 33 of 43



       d. The date and manner in which you requested from the claimant all items, statements,
          and forms that you reasonably believed, at the time, would be required from the
          claimant;
       e. The date you received from Plaintiff all items, statements, and forms that you
          reasonably believed would be required from Plaintiff; and
       f. The date and manner in which you notified the claimant in writing of the acceptance or
          rejection of the claim.

ANSWER:

INTERROGATORY NO. 6:                    State every basis, in fact and in terms of the Policy, for your
denial of Plaintiff’s claim, or any portion of Plaintiff’s claim.

INTERROGATORY NO. 7:                 State the legal theories and describe the factual bases for
your contention that Defendant fully complied with each of the claims handling requirements
codified in Texas Insurance Code Section 541.060, the violation of which is alleged in Plaintiff’s
current live pleading against Defendant.

ANSWER:

INTERROGATORY NO. 8:                 State the legal theories and describe the factual bases for
your contention that Defendant fully complied with each of the claims handling requirements
codified in Tex. Ins. Code §542.058.

ANSWER:

INTERROGATORY NO. 9:                   When was the date you anticipated litigation?

ANSWER:

INTERROGATORY NO. 10:                  What documents (including those maintained electronically)
relating to the investigation or handling of a homeowner’s property insurance claim in Texas are
routinely generated during the course of the investigation and handling of the claim (e.g.
Investigation Reports; records; reserves sheet; electronic claims diary; a claims review report; team
controversion report)?

ANSWER:


INTERROGATORY NO. 11:                Please list and describe the types of property conditions that
are, in your opinion, evidence of windstorm or hail damage.

ANSWER:


                                                  8
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 34 of 43



INTERROGATORY NO. 12:               Do you contend that the insured premises were damaged by
flood water, storm surge and/or any excluded peril? If so, state the general factual bases for this
contention.

ANSWER:

INTERROGATORY NO. 13:               Do you contend that Plaintiff failed to satisfy any condition
precedent to recovery or that any act or omission by the Plaintiff voided, nullified, waived, or
breached the insurance policy in any way? If so, state the general factual bases for this
contention(s).

ANSWER:

INTERROGATORY NO. 14:                  Please identify the written procedures or policies (including
document(s) maintained in electronic form) you maintained for your internal or third party
adjusters to use in connection with handling property and casualty claims arising out of storms of
the type made the basis of Plaintiff’s insurance claim.

ANSWER:

INTERROGATORY NO. 15:               Identify when and how you responded to Plaintiff’s claim
and/or request for coverage for damage to his personal property?

ANSWER:




                                                 9
                                                                                   Filed 5/28/2019 12:00 AM
              Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 35 of 43           Anna Kabela
                                                                                                                  District Clerk
CITATION / PERSONAL SERVICE                                                                              Calhoun County, Texas


                                                  CITATION                                                Gee-Gee Koble, Deputy


                                                                                      Robert C. Lane
                                                                                      Attorney for Plaintiff
                                                                                      6200 Savoy Drive, Suite 1150
                                                                                      Houston, TX 77036
                                                                                      Address


THE STATE OF TEXAS

                                                    NOTICE
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the Clerk
who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served
this citation and Plaintiff’s Original Petition, a default judgment may be taken against you.

TO: United Property & Casualty Insurance Company, by serving its registered agent, CT Corporation System,
1999 Bryan Street, Suite 900, Dallas, Texas 75201,
Defendant in the hereinafter styled and numbered cause:
YOU ARE HEREBY COMMANDED to appear before the District Court of Calhoun County, Texas, at the
Calhoun County Courthouse being located at 211 S. Ann St. in the City of Port Lavaca, Calhoun County, Texas,
by filing a written answer to the Plaintiff’s Original Petition at or before 10 o'clock A.M. of the Monday next
after the expiration of 20 days after the date of service hereof, a copy of which accompanies this citation, in
Cause Number 2019-CV-3718-DC, styled
CHRISTOPHER HUEBNER VS. UNITED PROPERTY & CASUALTY INSURANCE COMPANY
filed in said court on the 23rd day of May, 2019.
ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 23rd day of May,
2019.


                                                                        Anna Kabela, District Clerk
                                                                        Calhoun County, Texas
                                                                        211 S. Ann St. Courthouse
                 SEAL                                                   Port Lavaca, Texas 77979


                                                                      By:
                                                                                                       Deputy
    Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 36 of 43



                                  CAUSE NO. 2019-CV-3718-DC
 CHRISTOPHER HUEBNER,                             §
 PLAINTIFF                                        §
                                                  §                    IN THE 267TH DISTRICT COURT
 VS.                                              §
                                                  §                            CALHOUN COUNTY, TX
 UNITED PROPERTY & CASUALTY                       §
 INSURANCE COMPANY,                               §
 DEFENDANT                                        §

                                       RETURN OF SERVICE

ON Friday, May 24, 2019 AT 10:51 AM
CITATION, PLAINTIFF'S ORIGINAL PETITION, PLAINTIFF'S REQUESTS FOR PRODUCTION OF
DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY, PLAINTIFF'S
INTERROGATORIES TO DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY for
service on United Property & Casualty Insurance Company via Registered Agent CT Corporation came to hand.

ON Friday, May 24, 2019 AT 01:55 PM, I, Carol Tharp, PERSONALLY DELIVERED
THE ABOVE-NAMED DOCUMENTS TO: UNITED PROPERTY & CASUALTY
INSURANCE COMPANY VIA REGISTERED AGENT CT CORPORATION, C/O MELISSA
TORRES, SOP INTAKE ASSOCIATE, 1999 Bryan Street, DALLAS, DALLAS COUNTY,
TX, 75201.


My name is Carol Tharp. My address is 1201 Louisiana, Suite 370, Houston, Texas 77002,
USA. I am a private process server certified by the Texas Judicial Branch Certification
Commission (PSC 1222, expires Thursday, April 30, 2020). My date of birth is July 24, 1946. I
am in all ways competent to make this statement, and this statement is based on personal
knowledge. I am not a party to this case, and have no interest in its outcome. I declare under
penalty of perjury that the foregoing is true and correct.

Executed in Tarrant County, Texas on Friday, May 24, 2019.


/S/ CAROL THARP




Polebenders/Huebner

DocID: P263100_1
                                                                            Filed 5/23/2019 2:34 PM
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 37 of 43           Anna Kabela
                                                                                                      District Clerk
                                                                                             Calhoun County, Texas

                                                                                                Leticia Garcia, Deputy



May 23, 2019
Calhoun County District Clerk
            2019-CV-3718-DC
RE:            Christopher Huebner v. United Property & Casualty Insurance Company; In the
               ___ Judicial District Court of Calhoun County, Texas.
               Calhoun County - 267th District Court



Good Afternoon,

       Please issue citations for United Property & Casualty Insurance Company, as in the
above styled cause number.

      If possible please email citations to notifications@lanelaw.com, if not, please contact
Mach 5 Couriers at 713-655-7239 for pick up of citations.

        If you have any questions or concerns please feel free to contact us at the number above.




Thank you,

__/S/ Jacqueline Solorzano_________
Jacqueline Solorzano
Paralegal
The Lane Law Firm
6200 Savoy Dr., Suite 1150
Houston, TX 77036-3300
713-595-8200 Main
713-595-8216 Direct
713-595-8201 Fax




                                           www.LaneLaw.com
              Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 38 of 43
CITATION / PERSONAL SERVICE


                                                  CITATION
                                                                                      Robert C. Lane
                                                                                      Attorney for Plaintiff
                                                                                      6200 Savoy Drive, Suite 1150
                                                                                      Houston, TX 77036
                                                                                      Address


THE STATE OF TEXAS

                                                    NOTICE
You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the Clerk
who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served
this citation and Plaintiff’s Original Petition, a default judgment may be taken against you.

TO: United Property & Casualty Insurance Company, by serving its registered agent, CT Corporation System,
1999 Bryan Street, Suite 900, Dallas, Texas 75201,
Defendant in the hereinafter styled and numbered cause:
YOU ARE HEREBY COMMANDED to appear before the District Court of Calhoun County, Texas, at the
Calhoun County Courthouse being located at 211 S. Ann St. in the City of Port Lavaca, Calhoun County, Texas,
by filing a written answer to the Plaintiff’s Original Petition at or before 10 o'clock A.M. of the Monday next
after the expiration of 20 days after the date of service hereof, a copy of which accompanies this citation, in
Cause Number 2019-CV-3718-DC, styled
CHRISTOPHER HUEBNER VS. UNITED PROPERTY & CASUALTY INSURANCE COMPANY
filed in said court on the 23rd day of May, 2019.
ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, this the 23rd day of May,
2019.


                                                                        Anna Kabela, District Clerk
                                                                        Calhoun County, Texas
                                                                        211 S. Ann St. Courthouse
                 SEAL                                                   Port Lavaca, Texas 77979


                                                                      By:
                                                                                                       Deputy
             Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 39 of 43


2019-CV-3718-DC                                                                      267th District Court
CHRISTOPHER HUEBNER VS. UNITED PROPERTY & CASUALTY INSURANCE COMPANY
Address for Service: United Property & Casualty Insurance Company, by serving its registered agent, CT Corporation
System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201
                                  OFFICERS OR AUTHORIZED PERSON’S RETURN
Came to hand on the _____ day of ____________________, 2019 at _______ o’clock ___.M. and executed in Calhoun
County, Texas by delivering to each of the within named defendants in person, a true copy of this Plaintiff’s Original
Petition, with the date of delivery endorsed thereon, the following times and places, to wit:


Name                                       Date              Time           Place, Course and Distance from Courthouse


                                       |              |             |

And not executed as to the defendant(s) ___________________________________________

The diligence used in finding said defendant(s) being: _______________________________

and the cause of failure to execute this process is: __________________________________________

and the information received as to the whereabouts of said defendant(s) being: ____________

                                                                           _____________________________________,Sheriff
FEES -- Serving $__________
                                                                                                          Calhoun County, Texas

                                                                          By: _________________________________ Deputy

COMPLETE IF YOU ARE A PERSON OTHER THAT A SHERIFF, CONSTABLE, OR CLERK OF THE
COURT
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or the
clerk of the court, the return shall be signed under penalty of perjury and contain the following statement:

“My name is _______________________________ (First, Middle, Last), my date of birth is ___________, and my
address is ______________________________________________________________ (Street, City, Zip).
I DECLARE UNDER PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in _______________________ County, State of _______________________, on the _______ day of
___________________, 2019.

                                                                             _______________________________________
                                                                                      Declarant/Authorized Process Server


                                                                            _______________________________________
                                                                                      (ID # and Expiration of certification)
                               2019-CV-3718-DC                              Filed 6/18/2019 6:19 AM
      Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 40 of 43           Anna Kabela
                                                                                                       District Clerk
                                                                                              Calhoun County, Texas

                                                                                                Leticia Garcia, Deputy
                                  CAUSE NO: 2019-CV-3718-DC

CHRISTOPHER HUEBNER                             §         IN THE DISTRICT COURT OF
                                                §
VS.                                             §         CALHOUN COUNTY, TEXAS
                                                §
UNITED PROPERTY & CASUALTY                      §
INSURANCE COMPANY                               §         267TH JUDICIAL DISTRICT


      DEFENDANT, UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
          ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION AND
                        REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, United Property & Casualty Insurance Company (“United Property,”) in

the above-entitled and numbered cause and files this, its Answer to Plaintiff’s Original Petition

and Request for Disclosure and would respectfully show unto the Court the following:

                                                    I.

         United Property & Casualty Insurance Company asserts a general denial as is authorized

by Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiff be required to prove

his charges and allegations against United Property & Casualty Insurance Company by a

preponderance of the evidence as is required by the Constitution and law of the State of Texas.

                                                    II.

                                             DEFENSES

         1.        United Property & Casualty Insurance Company denies that the required

conditions precedent were performed and/or occurred.

         2.        The damages allegedly sustained by Plaintiff may have been the result of actions

or omissions of individuals over whom United Property had no control, including but not limited

to Plaintiff, therefore, United Property is not liable to Plaintiff.




4838-7854-3002.1
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 41 of 43



          3.       United Property issued a policy of insurance to Christopher Huebner, and United

Property adopts its terms, conditions and exclusions as if copied in extenso.

          4.       The Policy requires direct, physical loss.

          5.       United Property is entitled to any credits or set-offs for prior payments by United

Property or other third parties.

          6.       To the extent that Plaintiff’s damages are determined to be the result of a failure

by Plaintiff to take reasonable steps to mitigate the loss, those damages are not recoverable.

          7.       Plaintiff’s extra-contractual claims alleging bad faith fail because a bona fide

controversy existed and continues to exist concerning Plaintiff’s entitlement, if any, to insurance

benefits.

          8.       To the extent that all statutory and policy requisites have not been satisfied, this

suit is premature.

          9.       Plaintiff’s extra-contractual claims alleging bad faith fail because a finding of the

existence of coverage for Plaintiff’s underlying insurance claim is necessary to establish any

basis for Plaintiff’s extra-contractual, Insurance Code claims. Because Plaintiff’s allegations are

generally based on Defendant’s alleged failure to investigate the clam and pay policy benefits,

the existence of any applicable exclusions precludes Plaintiff’s extra-contractual, Insurance Code

claims.

                                                    III.

                                   REQUEST FOR DISCLOSURE

          Pursuant to Rule 194, Plaintiff is requested to disclose the information or material

described in Rule 194.




4838-7854-3002.1
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 42 of 43



                                               IV.

                                    PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Defendant, United Property & Casualty

Insurance Company, respectfully prays that Plaintiff take nothing by his suit, that Defendant

recovers costs, and for such other and further relief, both at law and in equity, to which United

Property & Casualty Insurance Company may be justly entitled.


                                             Respectfully Submitted,

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP

                                             By: /s/ Sarah R. Smith
                                                 Sarah R. Smith
                                                 Texas State Bar No. 24056346
                                                 24 Greenway Plaza, Suite 1400
                                                 Houston, Texas 77046
                                                 Telephone: 713.659.6767
                                                 Facsimile: 713.759.6830
                                                 sarah.smith@lewisbrisbois.com

                                                 ATTORNEYS FOR DEFENDANT,
                                                 UNITED PROPERTY & CASUALTY
                                                 INSURANCE COMPANY




                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above pleading has been forwarded
pursuant to the Texas Rules of Civil Procedure on this 18th day of June, 2019.

Robert C. Lane                               Via Eserve
Jack Kitchen
The Lane Law Firm, PLLC
6200 Savoy Dr., Suite 1150
Houston, Texas 77036
notifications@lanelaw.com
Attorneys for Plaintiff



4838-7854-3002.1
     Case 6:19-cv-00059 Document 1-2 Filed on 06/21/19 in TXSD Page 43 of 43



Carlos A. Leon                       Via Eserve
The Leon Law Firm, PC
Comerica Bank Building
One Sugar Creek Center Blvd.
Suite 980
Sugar Land, Texas 77478
cleon@theleonlawfirm.com
Attorney for Plaintiff


                                           /s/ Sarah R. Smith
                                           Sarah R. Smith




4838-7854-3002.1
